DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant has submitted multiple amendments, arguments, and affidavits for this Office Action.  So first, it’s important to review the relevant procedural history:
This application is a continuation of Application 14196599 and proposes substantively similar claimed matter.  
PTAB has affirmed the rejection of the substantively similar claims of Application 14196599 in a decision issued on 06/05/2020.  That decision and the adjudication of the specific claimed features is binding on this examination.  
Where Applicant submits additional arguments in response to the PTAB decision, Examiner will not review or reverse the PTAB decision.  
Where Applicant amends the Specification as a response to the PTAB Decision and the Reasons for Rejection, these amendments can not be entered in the middle of a Continuation Application.  They can be entered in a CIP.
The amendment to the Specification and Drawings filed on 11/04/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
The added material which is not supported by the original disclosure is as follows: “Lens 250 remains fixed in place relative to camera housing 102, proximate to enclosure window 110 and does not move, being retained by lens bracket 294. … the extension of lens body 220”
The amendments propose to change Specification language that was previously relied upon by the Examiner and the PTAB, and can not be entered at this point in the examinations.  Examiner suggests a CIP Application.
Applicant is required to cancel the new matter in the reply to this Office Action.

Note that, Affidavits may be considered, in combination with other evidence on the record, in establishing the level of ordinary skill in the art and in establishing ordinary meaning of terminology in the art.
However, Affidavits that submit opinions on questions of law or of legal fact, such as determination of obviousness, may not substitute for decisions of the Examiner or the PTAB.  Such opinions are considered to be ordinary arguments submitted on behalf of the Applicant.
The Affidavit under 37 CFR 1.132 by James Parker, filed on 11/04/2022 is insufficient to overcome the rejection of the claims based upon 35 U.S.C. 103 as set forth in the last Office action because:  
James Parker submits to have a technical degree and patent publications “involving security systems, alarm systems, video capture systems, premise monitoring systems, security communications, motion detectors, home automation systems, false alarm reduction as well as other related technologies.”  Notably, his expertise and publications are not in areas of optics and lens design to which the Affidavit is directed.
The Affidavit provides an opinion on the difference between a “telecentric lens” and a “zoom lens.”  
This is insufficient to overcome the reasons for rejection, because neither the PTAB Decision nor Examiner’s reasons for rejection rely on the two being the equivalent.  It is well understood that a “telecentric lens” may be a single lens having a fixed focus, and a “zoom lens” is a lens system that may comprise multiple telecentric lenses in combination with housings and mechanisms.  See Choate, Column 5, lines 44-45. 
It is further noted that the amended claims no longer refer to a zoom lens.
Pages 2-4 of the Affidavit list the uses of telecentric and zoom lenses known to the author.  
This is insufficient to overcome the reasons for rejection, because the uses known to this author do not preclude rejection over uses cited in the prior art.  
The Declaration under 37 CFR 1.132 by a co-inventor Brian Cury, filed on 11/04/2022 is insufficient to overcome the rejection of the claims based upon 35 U.S.C. 103 as set forth in the last Office action because:  
The co-inventor submits arguments in disagreement with the finding of obviousness by the Examiner and the PTAB.
First, Examiner notes that the issue in argument has already been adjudicated by the PTAB as noted above.
Second, the co-inventor substantively argues that the telecentric lens described in Choate is not equivalent to the zoom lens of Claim 1.
First, note that the amended claims no longer refer to a zoom lens.
Second, Examiner notes that the rejection does not rely on this equivalence.  It is not clear as to why the co-inventor is adamant about this point.  Choate is cited for examples of a “lens system” that can employ telecentric lenses in combination with other lenses and mechanisms to provide zoom lens functionality that is substantively similar to the claims.  
Finally, the claims are not rejected over Choate alone, but in combination with other references, which render the claims obvious under the Graham V. Deere analysis.

Response to Arguments
Applicant's arguments filed on 11/04/2022 have been fully considered but they are not persuasive. 
Applicant argues:  “Claim 1 has been significantly amended to distinguish the cited references, in particular the Choate reference. While both the claimed invention and Choate move the camera body, the mechanism by which that movement is accomplished is patentably different.”
Examiner notes that the Claim 1 elements have been rephrased, rearranged, and in some cases repeated throughout the claim, but it is not clear what substantive limitations are added beyond what has been previously addressed.
Applicant argues:  “To summarize, in Choate the motor, through operation of multiple threaded hardware elements, separately but concurrently moves the camera body and opens/closes the diaphragm. The ring gear, while instrumental in the opening/closing of the diaphragm, plays no role in movement of the camera body. … In contrast, the claims provide that the actuator moves the camera body by turning the ring gear while the camera lens is maintained in a fixed position.”
Examiner disagrees.  (1) Choate discloses multiple gear rings, such as ring 36 for adjusting a diaphragm and ring gear 41 that is actuated by the lead screw coupled to the motor 21 performing a substantively similar function to the “rotation of the robotic actuator gear, which rotation causes rotation of the gear ring,”.  (2) It has been established and affirmed by the PTAB that movement of the camera by use of actuators operating through gears or gear rings is obvious in view of the art. (3) It is not clear than any difference in order or arrangement of gear rings produces unexpected results in using a motor to move the camera with respect to the lens.  
Applicant argues:  “The Choate telecentric lens and zoom lenses as used in the claimed invention are substantially different in design and function. There are three substantial differences in the physical design of the telecentric lens and the zoom lens applicable to amended claim 1. … Choate describes a conventional zoom lens with multiple moving lens elements and then states, "such zoom lenses are not telecentric." … The Choate telecentric lens does not suggest expa sion and contraction of the lens body. … The fixed telecentric lens does not change in length.”
Examiner notes that the cited reason for rejection of this feature has been reviewed and affirmed by the PTAB.  It is binding.
Cumulatively, Choate teaches conventional zoom lenses and also zoom lenses that can be implemented using telecentric lenses in the claimed manner.  It was not and is not now persuasive to argue that Choate does not teach zoom lens assemblies and is somehow limited to using a single telecentric lens.
Applicant argues:  “Examiner notes that Choate discloses "the lens system 50 employs fixed telecentric imaging lenses," at Choate, column 5, lines 44-45, and brackets in Figs. 4-5. The term 'fixed' and 'bracket' as used in Choate are substantially different from their use in claim 1.”
Examiner notes that the cited reason for rejection of this feature has been reviewed and affirmed by the PTAB.  It is binding.
Cumulatively, Choate also describes fixed zoom lenses and moving cameras in substantive similarity to the claimed zoom mechanism.  Arguing that Choate also teaches a “fixed telecentric lens” was not and is not persuasive in removing the other cited features from consideration of obviousness.
Applicant argues:  “The bracket disclosed in Choate is different in design and purpose from the bracket in claim 1.”
Examiner notes that rejection of this feature has been reviewed and affirmed by the PTAB.  It is binding.
Examiner notes that Choate teaches multiple brackets and mounting plates for holding components including the camera and the lens, and thus the same.  The claims do not limit the design of the bracket, and the prior art indicates that brackets or mounting plates are commonly used to secure components in a camera.
Applicant further argues:  “Unlike in Choate, the zoom lens body of claim 1 expands and contracts, caused by the rotation of the gear ring attached to the zoom lens body. … The movement of the camera body and telecentric lens in Choate is driven by a motor, which motor also drives the rotation of the gear ring that in turn rotates (opens and closes) the diaphragm … The camera body of claim 1 moves by the subsequent effect of a gear ring rotating the zoom lens body and causing the expansion or contraction of the zoom lens body.”
Examiner notes that rejection of this feature has been reviewed and affirmed by the PTAB.  It is binding.
Examiner further notes that Choate teaches multiples gears and gear rings (not just the gear ring for closing the diaphragm), and uses a motor to drive gears and gear rings and causing the expansion/contraction of the lens body by moving the camera away/toward the furthers lens, just like the claims.  Applicant does not present evidence that any difference in gearing arrangements produce unexpected results, particularly because Choate achieves the same zoom results.
Applicant argues:  “There are six significant differences between the Belsarkar camera system and the camera system of claim 11.  The Belsarkar camera system differs structurally from the claimed camera system in the range of the tilt and pan. The Belsarkar camera tilt mechanism is structurally limited to a maximum tilt of -45° as described in Fig 3 (28). The Belsarkar camera pan mechanism is structurally limited to a maximum pan of +/-90° as described in Fig 3 (24). The pan mechanism disclosed in claim 12”
Examiner notes that this argument is directed to limitations of New Claim 12, and thus it is not persuasive with respect to the rejection of Claim 11.  Examiner also disagrees about the characterization of Balsarkar.  See reasons for rejection below.
Applicant further argues:  “Belsarkar creates a single, composite circular image. … Belsarkar relies on a manual operation to create panoramic image.  Belsarkar discloses a limited number of images … Belsarkar discloses more than one camera. … Belsarkar relies upon a camera attached to a target structure. ”
Examiner further notes that Claim 11 is not rejected over the system of Balsarkar alone, but over the combination of references related to PTZ cameras, where Balsarkar teaches that PTZ cameras can also be used to create panoramic images.  The fact that Balsarkar teaches additional features that Applicant has not claimed does not overcome the reasons for rejection.
Applicant argues:  “The field of use for the camera system disclosed in Choate is completely unlike the field of use for the camera system of claim 1 and dependent claim 11, and is incompatible with the fields of use for the Madden, Stiepel, and Belsarkar disclosures.”
Examiner notes that rejection over these references including Choate has been reviewed and affirmed by the PTAB.  It is binding.
Examiner further notes that all the references are related to operation of PTZ camera operations and Choate is particularly relevant to the problem of implementing zoom (of the PTZ camera) by moving the camera with which the Claims are concerned as cited below. 
Applicant argues:  “One skilled in the art would not combine the teachings of Choate and Belsarkar as they are incompatible.”
Examiner notes that rejection over these references has been reviewed and affirmed by the PTAB.  It is binding.
Examiner notes that Applicant claims to combine the cited PTZ features, so they are not incompatible.  See motivation to combine in the reasons for rejection below.
Applicant argues:  “A combination of the teachings in the cited references would not yield applicant' s camera system.”
Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  And the prior art suggests that PTZ cameras can be used to create panoramic images.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Claims 1-2, 4-9, 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior Art as recited in the Specification (“AAPA”) in view of US 20110228075 to Madden (“Madden”) and further in view US 5523583 to Choate (“Choate”), and in view of US 4984089 to Stiepel (“Stiepel”).  Choate is also AAPA, as described in Specification, Paragraph 8. The reasons for rejection are consistent with the reasons for rejection issued for substantively similar claims in Application 14196599 which were Affirmed by PTAB on 06/05/2020.
Regarding Claim 1:  “A remote camera system for capturing images from a distant location, the remote camera system remaining stationary at a geographic coordinate and a specific height, the camera system comprising:
a weather-proof camera housing comprising an enclosure window, and (“Cameras may be fitted into environmentally controlled enclosures” AAPA, Specification, Paragraph 3.)
a pan and tilt mechanism for orienting the weather-proof camera housing in a desired horizontal and vertical direction;  (“Robotic pan / tilt / zoom mechanisms may be used to provide remote aiming of the camera systems.”  AAPA, Paragraph 3.)
a camera enclosed by the weather-proof camera housing,  (“Cameras may be fitted into environmentally controlled enclosures” AAPA, Specification, Paragraph 3.)
a camera comprised of a digital single-lens reflex a camera body and a camera lens assembly, the camera lens assembly comprised of a camera lens capable of capturing the images from a distant location and a lens body extending from the camera lens toward the camera body, [the lens body controllable to provide a variable length between the camera lens and the camera body, the lens body having a circumferential gear ring surrounding a circumference of the lens body,] (“Cameras are used to remotely monitor and archive images and video … use of digital single-lens reflex (DSLR) camera technology” which exemplifies a conventional camera with a conventional lens assembly to be enclosed.  AAPA, Specification, Paragraph 3.  See treatment of the particular lens body capabilities below.)
a storage device located within the weather-proof camera housing to store the image;  and  a network connector to establish a connection with a network to transmit the image to a remote Internet protocol (IP) addressable device. (“Cameras are used to remotely monitor and archive images and video” describing both transitory camera storage and network based image storage.  AAPA, Specification, Paragraph 3.  Additionally, see embodiments in Madden Fig. 1 and statement of motivation below.)
a zoom control assembly mounted on the camera sled, …  (“Robotic pan / tilt / zoom mechanisms may be used to provide remote aiming of the camera systems.”  AAPA, Paragraph 3.  Also see embodiments below.)
AAPA does not teach the claim features below:
“a device server that includes a local processor that executes software programs and instructions, … a storage device located within the weather-proof camera housing to store the image; and a network connector to establish a connection with a network to transmit the image to a remote Internet protocol (IP) addressable device,” in the context of “a weather-proof camera housing comprising a weather-proof camera housing lens cover.” (Madden teaches the above claim feature in the context of an enclosed zoom camera: See both enclosed and external processing and storage embodiments in Figs. 1 and 3 and software execution in Paragraphs 29-30, 37-38, 45.)
and wherein the device server is located within the weather-proof camera housing; (AAPA teaches “Many of these cameras may be set in a location to provide around the clock monitoring, and are not directly controlled by a person … Robotic pan / tilt / zoom mechanisms may be used to provide remote aiming of the camera systems.”  AAPA, Specification, Paragraph 3.  This indicates that PTZ functionality is controlled electronically.  Madden describes that zoom and focus are both controlled by motor drivers 8 and that such functionality is controlled using a processor 20 to instruct motor drives in Fig. 1 and Paragraph 45.  
wherein the device server is in communication with the camera and instructs the camera to focus the camera while the camera lens is maintained at the fixed distance from the weather-proof camera housing lens cover and capture an image and wherein the device server is located within the weather-proof camera housing; … wherein the device server executes software programs and instructions to instruct the robotic actuator to perform a distance zoom operation … “servomotor, as controlled by the device server,”  (“The zoom and focus motor drivers 8 are controlled by control signals supplied by the processor 20” Madden, Paragraph 45 and Fig. 1, which performs adjustment inside the lens assembly but does not require motion of the camera lens assembly with respect to the housing.)
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify AAPA to use a device server that executes software programs and instructions to control robotic operations such as pan, tilt, zoom, focus and to instruct the camera to capture an image and the storage device and remote IP addressable device according to claim embodiments above as taught in Madden, in order to automate system operations using commercially available computing elements.  See Madden, Paragraphs 29-30, 37-38, 45.
AAPA and Madden do not teach:  “the camera lens maintained at a fixed location relative to the enclosure window, while the lens body expands and contracts from the camera lens, the camera body connected to a rear surface of the lens body and the camera body is free to move within the weather-proof camera housing … a camera sled on which the camera body is supported as the camera body is moved toward and away from the enclosure window; … said camera sled connected to a track rail guide assembly by a linear carriage, said linear carriage configured for moving toward and away from the using a plurality of rollers on a bottom of the linear carriage, and moves on the track rail guide assembly, wherein said camera sled, track rail guide assembly and linear carriage are enclosed within the weather-proof camera housing;”  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the lens body comprises the structure that holds the lens assembly from the camera to the furthers lens, and such a lens body expands and contracts by moving the camera body attached at one end of the lens away or toward the furthest lens respectively.
Choate teaches the above claim feature in the context of implementing camera zoom operation: “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50” and thus extending the lens body.  Choate, Column 5, lines 31-49, Fig. 4.  
AAPA and Madden also do not teach:  “[a lens body extending from the camera lens toward the camera body], the lens body controllable to provide a variable length between the camera lens and the camera body, the lens body having a circumferential gear ring surrounding a circumference of the lens body “  Choate teaches the above claim feature in the context of implementing camera zoom operation: “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4.  This zoom motion can be controlled by rotating a gear ring:  “to apply rotation to the ring gear 41, the … Gear 41, in turn, rotates the diaphragm adjusting ring 36 in a predetermined ratio relative to the vertical movement that is imparted to the carriage 29, and hence camera 32,”Choate, Column 4, lines 18-33 and Figs. 1 and 3.  
AAPA and Madden also do not teach the elements below:  
”a robotic actuator in communication with a device server, said robotic actuator comprised of a robotic actuator gear, a servomotor, and a servomotor bracket attached to the camera sled, … the robotic actuator gear for engaging and driving the gear ring on the lens body, (Choate teaches the above claim feature in the context of implementing camera zoom operation: “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4.  “The bracket 31 and carriage 29 support the video camera 32”  Choate, Column 3, lines 57-58. This zoom motion can be controlled by rotating a gear ring as in Choate, Column 4, lines 18-33 and Figs. 1 and 3.  Thus zoom can be performed by moving the camera relative to a lens (as well as a lens that is relative or internal to the camera), and without requiring the motion of the housing that encloses the camera system.)
wherein rotation of the servomotor, [as controlled by the device server], rotation of the robotic actuator gear, which rotation causes rotation of the gear ring, thereby causing rotation of the lens body, which causes the camera lens body to change length, (Madden uses a processor [server] to control mechanical functions of a camera such as zoom and focus as cited above.  Further, Choate teaches the above claim feature in the context of implementing camera zoom operation: “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4.  This zoom motion can be controlled by rotating a gear ring as in Choate, Column 4, lines 18-33 and Figs. 1 and 3.  Thus zoom can be performed by moving the camera relative to a lens (as well as a lens that is relative or internal to the camera), and without requiring the motion of the housing that encloses the camera system.)
which causes the camera lens body to change length, expanding away from or contracting toward the enclosure window, with the camera body connected to the rear surface of the camera lens body and resting on the camera sled, where expansion and contraction of the camera lens body causes movement of the camera body toward and away from the enclosure window; (This functionality is a repetition of the claim language above. As noted prior art teaches this:  “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4.  This zoom motion can be controlled by rotating a gear ring:  “to apply rotation to the ring gear 41, the … Gear 41, in turn, rotates the diaphragm adjusting ring 36 in a predetermined ratio relative to the vertical movement that is imparted to the carriage 29, and hence camera 32,”Choate, Column 4, lines 18-33 and Figs. 1 and 3.)  
and wherein the device server instructs the camera to capture an image, (“digital cameras employing imaging devices and related circuitry for signal capture and processing, and display are well known,” where the processor exercises control over every aspect of the digital image capture by the camera.  Madden, Paragraphs 31 and 45 and statement of motivation above.)
wherein the device server further instructs the robotic actuator to rotate the servomotor, thereby rotating the robotic actuator gear, and in tum the gear ring and thereby causing the lens body to rotate and thereby causing the lens body to expand and contract, causing the camera body resting on the camera sled to move toward or away from the enclosure window a front surface of the lens body attached to the camera housing by a bracket for supporting a weight of the lens body and such camera lens remains stationary at a fixed distance from the enclosure window, and further where the weatherproof camera housing is not moved in a direction toward or away from the desired target; and”  (This functionality is a repetition of the claim language above. As noted prior art teaches this:  Madden uses a processor [server] to control mechanical functions of a camera such as zoom and focus as cited above.  Further, Choate teaches the above claim feature in the context of implementing camera zoom operation: “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4.  “The bracket 31 and carriage 29 support the video camera 32”  Choate, Column 3, lines 57-58. This zoom motion can be controlled by rotating a gear ring as in Choate, Column 4, lines 18-33 and Figs. 1 and 3.  Thus zoom can be performed by moving the camera relative to a lens (as well as a lens that is relative or internal to the camera), and without requiring the motion of the housing that encloses the camera system.)
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify AAPA and Madden to use a camera sled with a servomotor, a bracket, and a gear ring zoom motion assembly in performing a zoom operation according to the embodiments above and taught in Choate, in order to create “an improved variable magnification optical system and associated video camera for accurately performing computerized image analysis.”  See Choate, Column 1, lines 12-14

Regarding Claim 2:  “The camera system of claim 1, wherein the bracket attached to the weather-proof camera housing and to the camera lens body holds the camera lens at the fixed distance from the enclosure window.”  (“The bracket 31 and carriage 29 support the video camera 32a [to move with the carriage]… fixed telecentric zoom lens system that is mounted on plate 16 beneath plate 17, and which is denoted generally by numeral 50” to be fixed in place and thus at a fixed distance to any part of an enclosure (addressed in Claim 1.) Choate, Column 3, lines 60-62 and statement of motivation in Claim 1.  Although Choate teaches that the zoom lens system is mounted on a plate rather than a bracket, it is understandable in the art that the two are interchangeable in securing the components in a structure.)
Regarding Claim 4:  “The camera system of claim 1, further comprising  a heater activated by a thermostat board.” (“operates the heater upon occurrence of the thermostat unit first output signal,”  Stiepel, Column 2, lines 16-17.  See statement of motivation in Claim 1.)
Regarding Claim 5:  “The camera system of claim 1, wherein the device server automatically stores an image on the storage device when the connection with the network is lost and to automatically transmit the image over the network to the Internet protocol (IP) addressable device when the connection with the network is restored.”  (Madden teaches the above claim feature in the context of an enclosed zoom camera: See both enclosed and external processing and storage embodiments in Figs. 1 and 3 and software execution in Paragraphs 34-36, 56-57:  “The digital camera 10 produces digital images that are stored as digital image files using image memory 30. … The digital camera 10 can include a wireless modem 50, which interfaces over a radio frequency band 52 with the wireless network 58. … The computer 40 can upload images via the Internet 70 to a photo service provider 72,” noting that it is the computer [automatic] that controls image upload.  See statement of motivation in Claim 1.)
Regarding Claim 6:  “The camera system of claim 1, wherein the enclosure window and camera lens remain at a fixed distance from a target area.”  (“the lens system 50 employs fixed telecentric imaging lenses”  Choate, Column 5, lines 44-45, and brackets in Figs. 4-5 and statement of motivation in Claim 5.  Also note “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50”  Choate, Column 5, lines 31-49, Fig. 4 and statement of motivation in Claim 1.)
Regarding Claim 7:  “The camera system of claim 1, further comprising a LED status indicator.”  (“organic light emitting diode (OLED) displays, can be used.”  Madden, Paragraphs 48 and 101 and statement of motivation in Claim 1.)
Claim 8, “An all-weather, remote camera system,” is rejected for reasons stated for Claim 1, and because prior art teaches: “the weather-proof camera housing engaged to a pan/tilt base” (“Robotic pan / tilt / zoom mechanisms may be used to provide remote aiming of the camera systems.”  AAPA, Specification, Paragraph 3.  See treatment of the robotic mechanisms of the camera housing in Claim 1.)
Regarding Claim 9:  “The camera system of claim 8, wherein during the distant zoom operation the camera lens remains at a fixed distance from the distant target area, while the lens body extends in length.”  (“Where a camera lens has a zoom function, that involves the lens extending or retracting from the camera body”  AAPA, Specification, Paragraph 4.  See treatment of maintaining the camera lens at a fixed distance by means of moving the camera body in Claim 1.)
Regarding Claim 13:  “The camera system of claim 1 further comprising”
AAPA, Madden, Choate do not teach “a fan allowing for an exchange of air within the weather-proof camera housing,”  
Stiepel teaches this feature in the context of an outdoor camera enclosure:  “a circulation fan supported  with the camera assembly for movement therewith” Stiepel, Column, 2, lines 7-10.
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify AAPA, Madden, and Choate to use “a fan allowing for an exchange of air within the weather-proof camera housing” in order to control the operating temperature of the camera assembly.
Regarding Claim 14:  “The camera system of claim 1 wherein 
the camera lens further comprises two rotating external elements, a diaphragm and the lens body, wherein said camera lens is different from a telecentric lens having only one rotating external element”  (“to apply rotation to the ring gear 41, the … Gear 41, in turn, rotates the diaphragm adjusting ring 36 in a predetermined ratio relative to the vertical movement that is imparted to the carriage 29, and hence camera 32,”Choate, Column 4, lines 18-33 and Figs. 1 and 3.)
“wherein the camera lens remains at a fixed distance from the enclosure window and a distant target, and wherein rotation of the lens body, caused by the rotation of the gear ring causes the lens body to expand or contract in length which in tum causes the camera body, connected to the rear surface of the lens body, to move.”  ”  (This functionality is a substantive repetition of the features addressed in Claims 1 and 2. As noted, prior art teaches this:  Choate teaches the above claim feature in the context of implementing camera zoom operation: “The carriage 29, which carries the video camera 32, is adapted to be driven vertically and selectively and in opposite directions on rail 18 by the motor 21, … by moving camera 32 vertically relative to the lens system 50” which remains at a fixed distance with respect to the enclosure and mounting structures.  Choate, Column 5, lines 31-49, Fig. 4.  This zoom motion can be controlled by rotating a gear ring as in Choate, Column 4, lines 18-33 and Figs. 1 and 3.  Thus zoom can be performed by moving the camera relative to a lens (as well as a lens that is relative or internal to the camera), and without requiring the motion of the housing that encloses the camera system.)



Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AAPA, Madden, Choate, and Stiepel, in view of US 20130021433 Balsarkar (“Balsarkar”).
Regarding Claim 11: “The camera system of claim 1, 
AAPA, Madden, Choate, and Stiepel do not explicitly teach “where the captured image may be combined with other captured images taken to form a single panoramic video.”  Note that the claim does not require a step of actually combining the images, but rather indicates that the images are such that they can be combined.  Prior art cited above produces the same type of images by the same type of means as the claims, and thus implicitly produces images that are just as capable of being combined as the images in the claims.  
Cumulatively, Balsarkar teaches the above feature in application of the PTZ camera:  “The panoramic image is governed by moving the camera to each required pan, tilt, zoom position; acquiring the image at each position; and stitching all the acquired images together” Balsarkar, Paragraph 18.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA, Madden, Choate, and Stiepel to combine captured images into a single panoramic image as taught in Balsarkar, in order to provide a complete field of view at a higher resolution than the camera is capable of in a single image.  Balsarkar, Paragraph 18.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 12:  “The camera system of claim 1 wherein the pan and tilt mechanism is mounted external to the weather-proof camera housing and has a horizontal pan range of 360° and a vertical tilt range of ± 90°.”  (“In one embodiment, the panning motion may span approximately 3 0 degrees about a vertical axis.”  Balsarkar, Paragraphs 7 and 66.  “the lens of the camera may tilt between an upwardly pointing position and a downwardly pointing position” which is equivalent to ± 90°.  Balsarkar, Paragraph 4. See statement of motivation in Claim 11.)

Conclusion
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070126869 to Montmini as cited in previous actions for its application of an LED indicator.
US 20060174302 to Mattern as cited in the previous action for archiving image information.
US 20100110192 to Johnston (“Johnston”), also cited in an IDS, for teaching use of a heater activated by a thermostat board.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483